                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DALVIN WALLS,

      Plaintiff,                                      Case No. 17-cv-10660
                                                      Hon. Matthew F. Leitman
v.

CITY OF DETROIT et al.

     Defendants.
__________________________________________________________________/

   ORDER (1) GRANTING PLAINTIFF’S COUNSELS’ MOTION TO
 WITHDRAW (ECF #40) AND (2) GRANTING DEFENDANTS’ MOTION
       TO MODIFY THE SCHEDULING ORDER (ECF #41)

      On January 10, 2019, David A. Robinson & Associates, P.C., Thomas E.

Kuhn, and Thomas E. Kuhn, P.C. filed a motion to withdraw as counsel for Plaintiff

Dalvin Walls in this action. (See Mot., ECF #40.) In that motion, counsel states that

there has been a breakdown in the attorney-client relationship such that counsel

cannot continue to represent Plaintiff in this action. (See id. at Pg. ID 280.)

      The Court has reviewed the motion and concludes that allowing counsel to

withdraw is appropriate. Accordingly, IT IS HEREBY ORDERED that:

           1. Plaintiff’s counsels’ motion to withdraw as counsel (ECF #40) is

              GRANTED;

           2. The Appearances of David A. Robinson and Thomas E. Kuhn as

              counsel for Plaintiff Dalvin Walls are TERMINATED;


                                           1
         3. Mr. Robinson shall immediately serve a copy of this Order on Plaintiff

               by first class mail, and shall e-file proof of that service;

         4. Plaintiff shall either (1) have new counsel file an Appearance in this

               action on his behalf by not later than 5:00 pm on May 10, 2019, or

               (2) file written notice with the Court by that date that Plaintiff will

               represent himself in this action. If either counsel does not file an

               appearance on Plaintiff’s behalf by May 10, 2019, or Plaintiff does not

               file written notice by that date that he intends to represent himself, the

               Court will enter an order dismissing this action without prejudice; and

         5. Defendants’ motion to modify the scheduling order (ECF #41) is

               GRANTED. All dates are stayed in this action pending Plaintiff’s

               decision to hire new counsel or represent himself. The Court will enter

               a revised scheduling order after Plaintiff retains new counsel or files

               written notice that he intends to represent himself in this matter.

     IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019




                                            2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 22, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
